April 13, 1921. The opinion of the Court was delivered by
This is an appeal from a directed verdict in favor of defendant-respondent by County Judge Whaley.
This is the second appeal in the case (112 S.C. 47,99 S.E. 755.) The exceptions, eight in number, complain of error on the part of his Honor in so deciding. Appellant says, also, that plaintiff withdrew any claim for punitive damages. In the former decision this Court decided that "the issue of negligence should have been sent to the jury." As the facts at this time are practically the same as on the former appeal, that as to negligence becomes the law of the case. The evidence in the case shows that the instrument furnished was frazzled, and plaintiff might have had the right to assume that the instrument furnished was in normal condition.
The exceptions raise two questions, that his Honor was in error in holding that the plaintiff was negligent, and assumed the risk.
The only inference that can be inferred from the evidence is that the plaintiff was engaged in interstate commerce. But both the questions of negligence and assumption of risk should have been submitted to the jury, as more than one inference could have been drawn. The exceptions are sustained, and judgment reversed. *Page 140 
than one inference could have been drawn. The exceptions are sustained, and judgment reversed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE FRASER concur.